Kane, J.,
dissents and votes to affirm in the following memorandum. Kane, J. (dissenting). I disagree with the majority’s conclusion that the submission of the inaudible tapes to the jury at the time of their deliberations mandates a reversal of the conviction in this case. I, too, have listened to the tapes in question, and I am of the view, as conceded by both parties to this appeal, that the recordings are “inaudible”. An accurate description of the tapes was given by Detective Sergeant Fargione when he said, “There’s just a lot of static and occasional noise that sounds like it’s almost a voice and then more static.” Since the inaudible tapes were received in evidence solely for the purpose of establishing the fact that tape recordings were made, as testified to by Sergeant Fargione, the jury should be entitled to decide for themselves whether the tapes were audible, if for no other reason than to test the credibility or corroborate the testimony of Fargione. I fail to see how this process could result in prejudice to defendant by causing speculation on the part of the jury as to the contents of the tapes, any more than might result from receipt of blood-stained clothing of a defendant found at the scene of a homicide when the identity of the person whose bloodstain is on the clothing is undetermined. What we are concerned with is establishing the foundation for the admission of the tapes for the limited purpose permitted by the Trial Judge; that is, proof of the accuracy of the description of the evidence offered. If the Trial Judge credits the foundation testimony and it is sufficient to support that conclusion, the item is admissible. “[Ijnfirmities concerning chain of custody or inaudibility properly go to the weight of the evidence, not its admissibility” (People v McGee, 49 NY2d 48, 60, cert den sub nom. Quamina v New York, 446 US 942; emphasis added; accord People v Graham, 57 AD2d 478, 480, affd 44 NY2d 768). Moreover, at the time the jury took the tapes in question into the jury room, defense counsel raised no objection nor exception at that point. However, and in any event, if one were to conclude that error was committed, it would be harmless, for on this record there is no significant probability that the jury would have acquitted defendant had it not been for their listening to the inaudible tapes (see People v Crimmins, 36 NY2d 230, 242). As to Allen Clow’s testimony, it was supported and corroborated by the testimony of the police officers. In the final analysis, it presented issues of credibility which were resolved by the jury. The chain of custody of the contraband material was established from the time of its seizure to the chemical analysis, all in accordance with the requisite requirement of reasonable assurance (People v Julian, 41 NY2d 340, 343; People v Washington, 96 AD2d 996). The conviction should be affirmed.